Filed 10/20/20
                  CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                  SECOND APPELLATE DISTRICT

                          DIVISION EIGHT


 THE PEOPLE,                           B301302

         Plaintiff and Respondent,     (Los Angeles County
                                       Super. Ct. No. BA205534)
         v.

 TYRONE DOUGLAS,

         Defendant and Appellant.

 ______________________________
                                        B306176
 In re

       TYRONE DOUGLAS

              on Habeas Corpus.



      APPEAL from an order of the Superior Court of
Los Angeles County, Curtis B. Rappe, Judge, and petition for writ
of habeas corpus. Order affirmed and habeas corpus petition
denied.
      Edward J. Haggerty, under appointment by the Court of
Appeal, for Defendant and Appellant.
       Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Idan Ivri, Acting Supervising
Deputy Attorney General, and Allison H. Chung, Deputy
Attorney General, for Plaintiff and Respondent.
                        ____________________
       Tyrone Douglas challenges the sentence he got for his 2003
murder conviction. He appeals the trial court’s denial of his
request for resentencing under Penal Code section 1170.95.
Using the same arguments, Douglas also petitions for a writ of
habeas corpus. We affirm the ruling and deny the habeas
petition: Douglas was a major participant in a felony who acted
with reckless indifference to human life. He does not qualify for
resentencing. Statutory references are to the Penal Code.
                                  I
       We recount the facts and procedural posture of this case.
                                 A
       The facts are from the record and decision in Douglas’s
direct appeal, People v. Douglas (Sept. 14, 2004, B165097)
[nonpub. opn.]. The parties ask us judicially to notice this record.
We do. The record includes the transcript of Douglas’s police
interview, which was in evidence at trial.
       Douglas was a member of the East Coast Crips. On a June
day in 2000, he carried a gun “for protection.” Douglas had
carried it all day.
       Douglas conceived the idea of robbing a video store. He
recruited three gang members to help.
       Douglas gave his “boy” Tiny Sandman the gun.
       It was around noon. Douglas and Sandman went inside the
video store while the others remained outside on watch.




                                 2
      Douglas went in first. Why? Because, “Man, we’re about to
rob the place, that’s why.”
      Douglas looked around inside the store to see who was
there. Then Sandman entered with the gun.
      Jose Puente was at the cash register. Douglas demanded
the money, telling Puente to “hurry up” and “give us the money
faster.”
      Puente smiled and reached under the counter.
      Douglas twice ordered Puente to put his hands on the
counter.
      Puente did not obey Douglas’s orders.
      Sandman shot Puente. As Douglas put it, “My partner
[Sandman] pulled the trigger because we thought he had—he
was reaching for a gun.” Later Douglas claimed there was a
knife there, but nothing corroborated his claim.
      The bullet to Puente’s head was eventually fatal: he died
days later.
      After Sandman shot Puente, Douglas “looked over the
counter, and I saw [Puente] on the floor shaking and stuff. I saw
blood on the ground. I’m like, man, hurry up, let’s get the
money.”
      After the shooting, Douglas “went outside to look around, to
see who was out there watching . . . .” Then he “went back in the
store and started getting the money and stuff.” Douglas opened
the cash register and “just took it all.” He then emptied Puente’s
pockets while the clerk lay on the ground with blood pooling
around his head.
      Douglas and Sandman split the take. They decided to give
nothing to their two lookouts, who left at the sound of gunfire.




                                3
       Douglas and Sandman left the scene and “bought some
weed.” Then they smoked it and “started drinking 40’s, drinking
40’s over there, kicking it. Just kicking it and stuff, man.”
       What became of Douglas’s gun? “We just did some foul
stuff with it, man. You know, so we going to get rid of this.”
       Douglas expressed regret his dollar yield from the robbery
was small.
       Two days after the video store robbery, Douglas, Sandman,
and another gang member committed another robbery. This time
it was an auto parts store. Douglas was the lookout. The others
went into the store with a gun. Two store employees turned over
the money from the register. The robbers tried to take money
from the employees’ pockets but fled when they heard police had
been called. No one was hurt.
       Douglas had two jury trials for these crimes, in 2002 and
2003. The first trial resulted in robbery convictions for the auto
parts store but a mistrial for the video store events.
       In the second trial, the jury convicted Douglas of second
degree robbery and first degree murder. The jury found true a
special circumstance that the murder occurred during a robbery
(§ 190.2, subd. (a)(17)). The jury also found true criminal street
gang enhancements and firearm allegations.
       Regarding the special circumstance, the trial court
instructed the jury that if it found Douglas was not the actual
killer, or if it could not decide whether Douglas was the actual
killer or an aider or abettor, the jury could find the special
circumstance to be true only if it was “satisfied beyond a
reasonable doubt that [Douglas] acted with reckless indifference
to human life and as a major participant, aided, abetted,
counseled, commanded, induced, solicited, requested, or assisted




                                4
in the commission of the crime of robbery which resulted in the
death of a human being, namely Jose Puente.” The court used
former CALJIC No. 8.80.1 (1997 rev.) (6th ed. 1996) for this
instruction.
       The court sentenced Douglas to life in prison without the
possibility of parole for the murder, plus 33 years and eight
months to life for his other crimes and enhancements.
       In 2004, this court affirmed Douglas’s conviction.
                                  B
       The current case began in 2019.
       An attorney represented Douglas. In 2019, this attorney
filed a petition for resentencing under section 1170.95 on
Douglas’s behalf. The Legislature enacted section 1170.95 with
Senate Bill No. 1437 (2017–2018 Reg. Sess.) (SB 1437).
       The People filed a response, and Douglas’s attorney filed a
reply.
       The trial court issued an order to show cause. Douglas
then submitted additional briefing and hundreds of pages from
the record in his direct appeal.
       Both sides presented written argument, but neither side
opted to offer new evidence, save for a declaration Douglas
submitted. This declaration states, in part, that “I became
involved in the crimes I am presently incarcerated on by ‘hanging
out and being stupid.’ I was bored on the days the crimes were
committed. I accept responsibility for my actions. I made a
wrong decision that day. But I was not the one that shot the man
at the World Video store.”
       In his declaration, Douglas expressed no surprise his
partner shot the clerk. Nor did Douglas mention anything about




                                5
changing his tactics in the auto parts store robbery to reduce the
risk of more killings.
       The trial court denied Douglas’s motion, concluding
Douglas still could be convicted of first degree murder under
current law. The court explained, “it is clear beyond a reasonable
doubt that there was sufficient evidence to convict petitioner . . .
of acting with the specific intent to kill as the actual killer of Jose
Puente and as a major participant who acted with reckless
indifference to human life.”
       Douglas appealed this trial court ruling to this court. He
likewise sought habeas relief from this court.
       In both filings, Douglas argues his life sentence is not
permissible according to two intervening California Supreme
Court decisions involving armed robberies: People v. Banks
(2015) 61 Cal.4th 788 (Banks), and People v. Clark (2016) 63
Cal.4th 522 (Clark).
       Since the briefing in this case, our Supreme Court applied
Banks and Clark in a new opinion: In re Scoggins (2020) 9
Cal.5th 667, 676–683 (Scoggins).
       Douglas says Banks and Clark transformed what it means
for an accomplice to be a major participant who acted with
reckless indifference to human life for purposes of special
circumstance felony murder. He also argues he was not the
actual killer.
                                   II
       We review pertinent substantive law, which begins with
the 2015 and 2016 Banks and Clark decisions.
       We recounted these decisions in our opinion last year in In
re Parrish (2019) 42 Cal.App.5th 788, 791–793.
       We sketch this familiar landscape in quick strokes.




                                   6
       Banks held a getaway driver in an armed robbery could not
be sentenced to life in prison without the possibility of parole
when he was a minor participant who was unaware his actions
would involve a grave risk of death. (Banks, supra, 61 Cal.4th at
pp. 805–807.)
       And Clark held it unconstitutional to impose a death
sentence on a safety-conscious mastermind just because his
minion unexpectedly killed someone during the robbery. (Clark,
supra, 63 Cal.4th at pp. 621–623.)
       After Banks and Clark, the Legislature enacted section
1170.95 with SB 1437. The same bill narrowed the scope of
liability for felony murder. (See People v. Gomez (2020) 52
Cal.App.5th 1, 11–12, review granted Oct. 14, 2020, S264033
(Gomez).) Specifically, the Legislature amended section 189, the
felony-murder rule, to provide for liability only where the
defendant (1) actually killed the victim; (2) aided in the murder
with intent to kill; or (3) “was a major participant in the
underlying felony and acted with reckless indifference to human
life, as described in subdivision (d) of Section 190.2.” (Ibid.; §
189, subd. (e), italics added.) We emphasize the last clause
because it is central to this appeal.
       Section 190.2 is the felony-murder special circumstances
statute. SB 1437 did not touch this provision. (See People v.
Galvan (2020) 52 Cal.App.5th 1134, 1140, review granted Oct. 14,
2020, S264284 (Galvan).) The statute identifies the
circumstances under which murderers and accomplices can be
punished by death or life imprisonment without parole.
Participating in a murder during a robbery is one of these
circumstances. (§ 190.2, subd. (a)(17)(A).) For defendants who
did not kill and lacked intent to kill, section 190.2, subdivision (d)




                                  7
permits such punishment only if they acted “with reckless
indifference to human life and as a major participant” to a
qualifying felony like robbery. Thus, in key respects, the new
language in section 189 tracks the language of the special
circumstances statute.
       Section 1170.95 allows certain people to petition their
sentencing court to have their murder convictions vacated and to
be resentenced on remaining counts. (§ 1170.95, subd. (a).) The
statute establishes a procedure for courts to evaluate the petition
and obtain further briefing and information from the parties if
the petition has potential merit. (§ 1170.95, subds. (b)(2)–(d)(3).)
       Section 1170.95 contains various requirements for
resentencing petitions. Among these requirements, petitioners
must make a showing they “could not be convicted of first or
second degree murder because of changes to Section 188 or 189
made effective January 1, 2019.” (§ 1170.95, subds. (a)(3) &
(b)(1)(A).) The changes to section 188 relate to the natural and
probable consequences theory of murder and are not relevant
here. (See Galvan, supra, 52 Cal.App.5th at p. 1140, review
granted.)
                                 III
       What is the right procedure for people in Douglas’s
situation? Is section 1170.95 a means of challenging a murder
conviction by attacking a prior factual finding? Or is a petition
for a writ of habeas corpus the only available procedural vehicle?
Authority is split.
                                  A
       Some courts say the legislature did not intend section
1170.95 to be used to challenge a murder conviction by attacking
a prior factual finding. (Gomez, supra, 52 Cal.App.5th at pp. 14–




                                 8
17, review granted; Galvan, supra, 52 Cal.App.5th at p. 1142,
review granted; People v. Murillo (2020) 54 Cal.App.5th 160,
168–169; People v. Allison (Oct. 2, 2020, B300575) ___
Cal.App.5th ___, ___ [2020 WL 5868095 at *6].) These courts say
someone in Douglas’s situation may obtain review only by
applying for a writ of habeas corpus petition. (E.g., Gomez,
supra, at p. 17.)
      The prosecution allies itself with this camp—strenuously,
and at some length. After the prosecution filed its brief
expressing these views, Douglas’s attorney (perhaps out of
lawyerly caution) then filed a habeas petition in our court. On
the merits, this habeas petition is entirely duplicative: it merely
repackages his arguments from his earlier appellate brief.
                                  B
      Other opinions do not insist on the habeas procedure and
permit review under section 1170.95. (People v. Law (2020) 48
Cal.App.5th 811, 821–822, review granted July 8, 2020, S262490
[implicit treatment rather than explicit discussion]; People v.
Smith (2020) 49 Cal.App.5th 85, 94, review granted July 22,
2020, S262835; People v. Torres (2020) 46 Cal.App.5th 1168,
1179, review granted June 24, 2020, S262011; People v. York
(2020) 54 Cal.App.5th 250, 260–263.)
                                  C
      We do not enter this controversy. It does not matter in this
case. Douglas has used both procedures, and we would reach the
same result either way: Douglas loses. In different cases, this
controversy is potentially of grave portent. Here, however, the
tempest is in a teapot. Therefore we do not address or decide this
question here; we reserve it for a future case where it matters.
Today we analyze the issue under both procedures and find both




                                 9
trails lead to the same destination: Douglas is not entitled to
relief.
                                  IV
        The parties both say we review the trial court’s findings for
substantial evidence. There possibly is latent complexity here,
but, again, in this case it does not matter: under either
procedure, we would reach the same result under any standard of
review, whether it be completely independent review, review that
is highly deferential, or something else.
        Our substantive task is to determine whether Douglas’s
conduct satisfies the Banks and Clark tests for accomplice
liability. We must place Douglas on a spectrum of culpability.
(Banks, supra, 61 Cal.4th at pp. 794, 800, 802, 811.) In a
nutshell, does Douglas bear major culpability for the video store
murder, or was he blameworthy in an only minor degree?
        Examples of minor culpability are the getaway driver who
did not know how dangerous the plan was, as in Banks, and the
robbery mastermind who took special steps to avoid violence and
gunplay, as in Clark.
        The new Scoggins holding yields another example of minor
culpability.
        Willie Scoggins paid Samuel Wilson for three large
televisions, but Wilson tricked him. Scoggins got angry when he
opened the television boxes and found only wood and packing
paper. To get retribution as well as his money, Scoggins enlisted
others to beat and rob Wilson. “There is no evidence that the
plan involved the use of weapons.” (Scoggins, supra, 9 Cal.5th at
p. 671.) But Scoggins’s confederates improvised violently. When
they met with Wilson, one pulled a gun and shot Wilson to death.
(Id. at pp. 671–672.)




                                 10
       The Supreme Court decided Scoggins did not display
reckless indifference to human life, which is implicit in knowingly
engaging in criminal activities known to carry a grave risk of
death. (Scoggins, supra, 9 Cal.5th at p. 676.) Scoggins did not
know a gun would be used. (Id. at p. 671.) He was not present
during the shooting, so he could not restrain the violence or aid
the victim. (Id. at p. 678.) Afterwards, Scoggins walked over to
the scene and spoke with police, but the import of this visit was
ambiguous. (Id. at p. 680.) The whole interaction with Wilson
was brief. No one restrained Wilson for very long: they just shot
him. (Id. at pp. 680–681.) Scoggins did not know his
confederates were likely to use deadly force. That was not his
plan. (Id. at pp. 681–682.) Finally, “Scoggins agreed to have the
confrontation take place in a public parking lot during the
daytime, when the possible presence of witnesses might
reasonably be thought to keep his accomplices within the bounds
of the plan.” (Id. at p. 683.)
       In short, a mastermind who planned a robbery and beating
as revenge bore only minor culpability when his henchmen
unpredictably went too far and shot the swindler to death.
       Under these cases, Douglas’s case is plain: the degree of
his culpability is large. Douglas planned and led an armed
robbery. When Douglas’s partner shot the balky clerk, Douglas
reacted as though this development were unfortunate but
entirely predictable. Douglas and his gun partner then robbed
again a few days later, but did not adjust their robbery method in
response to the clerk’s shooting. The conclusion is
straightforward: Douglas was a major participant who acted
with reckless indifference to human life.




                                11
       We give the details of the analysis supporting this
conclusion, attending to the considerations our Supreme Court
has outlined. (See, e.g., Scoggins, supra, 9 Cal.5th at p. 677
[directing attention to the totality of the circumstances and
listing considerations that may be relevant but that are
individually neither necessary nor sufficient].)
       The armed robbery was Douglas’s brainchild. He recruited
Sandman and two others. All were gang members.
       Douglas’s plan was a gun plan. Douglas’s design was to use
his loaded gun. He gave it to Sandman but made no effort to
unload it or to caution Sandman about restraining his conduct.
Everyone knows the main purpose of a loaded gun is to hurt
people.
       Douglas did not try to stage the robbery at an off-peak time
to minimize the chance of violent conflict. (Cf. Clark, supra, 63
Cal.4th at p. 620 [defendant planned the robbery for after closing
time, when most employees would be gone].)
       Douglas was present and in charge during the robbery. He
led his team into the store and directed the action. His
decisionmaking amplified the tension and the risks of
spontaneous disaster: he told the victim to hurry up and “give us
the money faster.”
       Douglas’s governance of events included no steps to reduce
or remedy harm. After Sandman shot Puente, Douglas saw
Puente “on the floor shaking and stuff. I saw blood on the
ground. I’m like, man, hurry up, let’s get the money.” Douglas
displayed no interest in moderating violence or in aiding his
bloody and suffering victim. Rather, Douglas picked his pocket.




                                12
       Douglas’s immediate reaction to the violence did not
include remorse. Afterwards, Douglas and Sandman smoked
marijuana and drank alcohol: “Just kicking it and stuff, man.”
       Missing from Douglas’s description of the robbery and
murder and its aftermath are signs the shooting surprised him.
Instead, Douglas ratified the shooting. He said, “My partner
pulled the trigger because we thought he had—he was reaching
for a gun.” Then they got rid of the gun. Douglas explained, “We
just did some foul stuff with [the gun], man.” Douglas repeatedly
used the word “we” to denote the actors. In other words, the
shooter behaved as Douglas expected his partner to behave: he
shot to kill.
       Douglas’s response to events at the video store was to rob
another place, again with Sandman, and again with a gun, two
days later. In this second robbery, Sandman and another entered
with a gun while Douglas remained outside as a lookout.
Douglas’s conduct suggests Sandman’s shooting in the video store
did not surprise or perturb Douglas: the shooting did not prompt
Douglas to ensure nothing like that happened again.
       In short, Douglas was the ringleader who deliberately
created risks to human life. He took no steps to reduce them. He
expressed no surprise or remorse when death was the result. The
deadly shooting did not inspire him to change his approach.
       Under Banks, Clark, and Scoggins, Douglas’s culpability
disqualifies him from resentencing.
       Douglas cites opinions in which courts have overturned
special circumstance findings, but these citations do not help
him. The defendants in these cases were peripheral actors. They
were getaway drivers or were involved only in planning and were
not present for the killings. (See, e.g., In re Taylor (2019) 34




                               13
Cal.App.5th 543, 557–559 [defendant planned after-hours
robbery, did not supply the gun, served as getaway driver, stayed
in the car, could not see the shooting, and left the scene only
when he saw help was coming]; In re Ramirez (2019) 32
Cal.App.5th 384, 404–405, 408, fn. 12 [defendant did not plan the
robbery, provided the gun at a time when no crime was
contemplated, was not present for the murder, and helped with
the getaway]; In re Bennett (2018) 26 Cal.App.5th 1002, 1019–
1020, 1023–1026 [defendant was a planner and driver for the
robbery but not at the murder scene and did not know if anyone
was hurt]; In re Miller (2017) 14 Cal.App.5th 960, 964–965, 975
[defendant spotted the robbery target but was absent from the
murder scene and was unaware a gun would be used].)
                           DISPOSITION
      We affirm the trial court’s order denying Douglas’s
resentencing petition and deny his habeas petition.



                                         WILEY, J.

We concur:



             BIGELOW, P. J.




             GRIMES, J.




                               14